DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a non-provisional and claims benefit of U.S. Provisional Application No. 62/945,655 filed December 9, 2019.

Claim Objections
Claims 1, 7 and 13 are objected to because of the following informalities:  
Claims 1 and 13 recite “a.”, “b.”, and “c.”; the periods must be deleted. The Applicant may instead write “a)”, “b)” and “c)”. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP 608.01(m).
Claim 1 recites “uncompressed sample” in line 3, “received sample” in lines 5-6, and “uncompressed sample” in line 7. Although these appear to be the same sample, it is recommended the Applicant elects either “uncompressed sample” or “received sample” to provide clarity. 
Claim 7 recites “a.”, “b.”, “c.”, “d.”, “e.”, “i.”, “ii.”, and “iii.”; the periods following the letters must be deleted. The Applicant may instead write “a)”, “b)”, “c)” “d)”, “e)”, “i)”, “ii)”, and “iii)”. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP 608.01(m).
Claim 7 recites “uncompressed sample” in line 8, “received sample” in lines 10-11, and “uncompressed sample” in line 13. Although these appear to be the same sample, it is recommended the Applicant elects either “uncompressed sample” or “received sample” to provide clarity. 
Claim 7 recites “a RAM” which should be changed to “Random Access Memory (RAM)”.
Appropriate correction is required.
Claim 13 recites “uncompressed sample” in line 5, “received sample” in lines 7-8, and “uncompressed sample” in line 9. Although these appear to be the same sample, it is recommended the Applicant elects either “uncompressed sample” or “received sample” to provide clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “transmit the uncompressed sample if a threshold of abnormality is less than or equal to the difference between the first probability and the second probability”; it is unclear and indefinite what would happen if the threshold of abnormality is NOT less than or equal to the difference between the first probability and the second probability. Recommended language: “to transmit the uncompressed sample when a threshold…”. Additionally, it is unclear and indefinite whether the uncompressed sample would be transmitted following the determination or if the determination is the final step of the method. 
Claim 1 recites “a continuous physiological signal” in line 4; it is unclear and indefinite whether this is the same as “a physical signal” of line 1 or not.
Dependent claims 2-6 are rejected for depending on rejected claim 1. 
Claim 5 recites the limitation “1% or less of samples determined to be normal are abnormal”. It is unclear and indefinite how the samples that are determined to be normal are abnormal. Is this an error rate or is this a requirement that requires the method to provide false results?
Claim 5 recites the limitation “samples” in line 2. It is unclear whether this is the same as the uncompressed sample, received sample of claim 1 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected for depending on rejected claim 5.
Claim 6 recites the limitation “a dataset” in line 1; it is unclear and indefinite whether this is the same dataset as claim 4 from which it indirectly depends from or not. 
Claim 7 recites the limitation “an ECG sensor” in line 3; it is unclear and indefinite whether this is the same ECG sensor as line 1 or not. 
Claim 7 recites the limitation “a sensor” in line 9; it is unclear and indefinite whether this is the same sensor as the ECG sensor of line 3 or not. 
Claim 7 recites “receiving, by a DNA, an uncompressed sample of a continuous ECG signal from a sensor”; it is unclear and indefinite whether the ECG sensor of the system is used to provide the sample of a continuous ECG signal or a different sensor is being required.
Claim 7 recites the limitation “transmit the uncompressed sample if a threshold of abnormality is less than or equal to the difference between the first probability and the second probability”; it is unclear and indefinite what would happen if the threshold of abnormality is NOT less than or equal to the difference between the first probability and the second probability. Recommended language: “to transmit the uncompressed sample when a threshold…”. Additionally, it is unclear and indefinite whether the uncompressed sample would be transmitted following the determination or if the determination is the final step of the method.
Dependent claims 8-12 are rejected for depending on rejected claim 7. 
Claim 8 recites the limitation “the continuous physiological signal” in line 1. It is unclear and indefinite whether this is the same as “a continuous ECG signal” or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “an ECG signal” in line 2. It is unclear and indefinite whether this is an additional ECG signal or the same as claim 7. Claim 8 depends directly from claim 7 which requires “a continuous ECG signal”. If this is the same ECG signal as claim 7, then claim 8 fails to further limit the claim 7, and thereby must either be amended or cancelled. 
Claim 11 recites the limitation “1% or less of samples determined to be normal are abnormal”. It is unclear and indefinite how the samples that are determined to be normal are abnormal. Is this an error rate or is this a requirement that requires the method to provide false results?
Claim 11 recites the limitation “samples” in line 2. It is unclear whether this is the same as the uncompressed sample, received sample of claim 7 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a dataset” in line 1; it is unclear and indefinite whether this is the same dataset as claim 10 from which it indirectly depends from or not. 
Claim 13 recites the limitation “the DNN” in line 5; it is unclear and indefinite whether this is the same as “energy-efficient DNN-driven ECG monitor” as in line 2 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “transmit the uncompressed sample if a threshold of abnormality is less than or equal to the difference between the first probability and the second probability”; it is unclear and indefinite what would happen if the threshold of abnormality is NOT less than or equal to the difference between the first probability and the second probability. Recommended language: “to transmit the uncompressed sample when a threshold…”. Additionally, it is unclear and indefinite whether the uncompressed sample would be transmitted following the determination or if the determination is the final step of the method.
Claim 14 recites the limitation “the continuous physiological signal” in lines 1-2. It is unclear and indefinite whether this is the same as “a continuous ECG signal” as in claim 13 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “1% or less of samples determined to be normal are abnormal”. It is unclear and indefinite how the samples that are determined to be normal are abnormal. Is this an error rate or is this a requirement that requires the method to provide false results?
Claim 17 recites the limitation “samples” in line 2. It is unclear whether this is the same as the uncompressed sample, received sample of claim 13 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the sample” in line 2. It is unclear whether this is the same as the uncompressed sample, received sample of claim 13 or not. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-6 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. Claims 7-18 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1-18 recites a judicial exception by reciting the limitations of receiving an uncompressed sample of a signal by a deep neural network, determining normal and abnormal probabilities, and determining transmitting the uncompressed sample if threshold is met. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “obtaining a signa by a deep neural network”. That is, other than reciting “obtaining” data using a DNN, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the mentioned language, the claim encompasses the user manually monitors the data received, determines portions that are normal or abnormal, and determines whether the signal should be transmitted. The mere nominal recitation of obtaining a signal using a DNN, without providing any steps of training the DNN and providing a tangible output, does not take the claim limitation out of the mental processes grouping. For example, the DNN could be considered to be a lookup table which the physician refers to in order to determine whether the signal is normal/abnormal. The table can include the records and parameters as recited in the dependent claims. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-18 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-18 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. signal being an ECG signal, DNN being a CNN, CNN being trained with a specific number of records or features, and a plurality of heart cycles….) do not amount to significantly more. For example, obtaining physiological signal is equivalent to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis/determination by DNN and transmitting (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); and identifying normal or abnormal is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)).
2B: As discussed with respect to step 2A prong two, the additional elements of signal or the DNN, etc., in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1-18 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature titled “Ensemble Deep Learning for Biomedical Time Series Classification” to Jin et al. (hereinafter “Jin”).
Regarding claim 1, Jin discloses an energy-efficient method of monitoring a physiological signal (abstract, introduction “ensemble method”, Page 5, “experimental setup”) while maintaining high accuracy (it is noted that this limitation is not given any patentable weight as this preamble does not limit the scope of the claim.), the method comprises: a. receiving, by a deep neural network (DNN), a sample of a continuous physiological signal from a sensor (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”); b. determining, by the DNN, a first probability that the received sample is abnormal and a second probability that the received sample is normal (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”, page 4 heading “2.5 subview prediction “The output of the DNN is a probability value that ranges from 0 to 1.”; it is noted that the claim does not require any details regarding the first and second probarbitals. Additionally, the claim does not require any displaying, storing, etc. of the first and second probabilities. Therefore, under its broadest reasonable interpretation, any determination of normal and abnormal status would read over the current claimed limitation), c. determining, by the DNN, to transmit the sample if a threshold of abnormality is less than or equal to the difference between the first probability and the second probability (Page 5, second column, “abnormal recordings are delivered to physicians for further interpretation after computer-assisted ECG analysis algorithms filter out normal ones”; it is noted that the claim does not require any details regarding the threshold, nor does it positively recite performing the calculation. The claim only requires determining to transmit. Therefore, under its broadest reasonable interpretation, anytime the abnormality is detected, it is considered to exceed the threshold).  
Jin does not explicitly disclose the sample of the continuous physiological signal is uncompressed. However, Jin discloses receiving and processing ECG signals. Therefore, it is understood that Jin teaches, suggests or at least makes it obvious that the method could be applied on an uncompressed signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Jin to further use this method on uncompressed signals to provide the predictable result of classifying the ECG signal and detecting areas of interest for further examination. 

Regarding claim 2, Jin discloses the method of claim 1, wherein the continuous physiological signal comprises an ECG signal  (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”).  

Regarding claim 3, Jin discloses the method of claim 1, wherein the DNN is a convolutional neural network (CNN) (page 3, heading “2.2 Deep Neural Network” reciting “At present, DNNs mainly include convolutional neural networks (CNNs)”).
  
Regarding claim 4, Jin discloses the method of claim 3, wherein the CNN has been trained (page 3, heading “2.3 Explicit Training” reciting training network and providing the need to provide sufficient samples “As a most common used method, the BP algorithm cannot find out a good nonlinear function unless there are enough training samples.”) with a dataset comprising at least 205 records (page 6, heading “ECG Dataset” reciting “we choose 175,943 recordings for the numerical experiments where the numbers of training samples, validation samples, and testing samples (nine groups obtained from different sources) are 12320, 560, and 163063, respectively.”; therefore, number of training samples are 12320 which is more than 205). 

Regarding claim 7, Jin discloses an energy-efficient system of monitoring an ECG sensor (abstract, introduction “ensemble method”, Page 5, “experimental setup”), while maintaining high accuracy (it is noted that this limitation is not given any patentable weight as this preamble does not limit the scope of the claim.) wherein the system comprises: a. an ECG sensor; b. a transmitter; c. a processor; d. a RAM; and e. a memory, (page 5, heading “experimental setup: computer-assisted ECG analysis algorithms filter out normal ones”; it is understood that transmitter, processor, RAM and memory are included in the computer which is designed to assist with ECG analysis. Additionally, the sensor/electrode used to obtain the ECG sensor) wherein the memory comprises instructions for: i. receiving, by a DNN, a sample of a continuous ECG signal from a sensor (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”), ii. determining, by the DNN, a first probability that the received sample is abnormal and a second probability that the received sample is normal (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”, page 4 heading “2.5 subview prediction “The output of the DNN is a probability value that ranges from 0 to 1.”; it is noted that the claim does not require any details regarding the first and second probarbitals. Additionally, the claim does not require any displaying, storing, etc. of the first and second probabilities. Therefore, under its broadest reasonable interpretation, any determination of normal and abnormal status would read over the current claimed limitation), and iii. determining, by the DNN, to transmit the uncompressed sample if a threshold of abnormality is less than or equal to the difference between the first probability and the second probability (Page 5, second column, “abnormal recordings are delivered to physicians for further interpretation after computer-assisted ECG analysis algorithms filter out normal ones”; it is noted that the claim does not require any details regarding the threshold, nor does it positively recite performing the calculation. The claim only requires determining to transmit. Therefore, under its broadest reasonable interpretation, anytime the abnormality is detected, it is considered to exceed the threshold).  
Jin does not explicitly disclose the sample of the continuous physiological signal is uncompressed. However, Jin discloses receiving and processing ECG signals. Therefore, it is understood that Jin teaches, suggests or at least makes it obvious that the method could be applied on an uncompressed signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Jin to further use this method on uncompressed signals to provide the predictable result of classifying the ECG signal and detecting areas of interest for further examination. 


Regarding claim 8, Jin discloses the system of claim 7, wherein the continuous physiological signal comprises an ECG signal (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”).    

Regarding claim 9, Jin discloses the system of claim 7, wherein the DNN is a CNN  (page 3, heading “2.2 Deep Neural Network” reciting “At present, DNNs mainly include convolutional neural networks (CNNs)”).  

Regarding claim 10, Jin discloses the system of claim 9, wherein the CNN has been trained (page 3, heading “2.3 Explicit Training” reciting training network and providing the need to provide sufficient samples “As a most common used method, the BP algorithm cannot find out a good nonlinear function unless there are enough training samples.”) with a dataset comprising at least 205 records (page 6, heading “ECG Dataset” reciting “we choose 175,943 recordings for the numerical experiments where the numbers of training samples, validation samples, and testing samples (nine groups obtained from different sources) are 12320, 560, and 163063, respectively.”; therefore, number of training samples are 12320 which is more than 205).


Regarding claim 13, Jin discloses a non-transitory computer-readable storage medium having computer-executable instructions recorded thereon for an energy-efficient DNN-driven ECG monitor that  (abstract, introduction “ensemble method”, Page 5, “experimental setup”), when executed by at least one processing circuit, perform a computer process (page 5, heading “experimental setup: computer-assisted ECG analysis algorithms filter out normal ones”; it is understood that transmitter, processor, RAM and memory are included in the computer which is designed to assist with ECG analysis. Additionally, the sensor/electrode used to obtain the ECG sensor), wherein the computer process comprises: a. receiving, by the DNN, a sample of a continuous ECG signal from a sensor (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”); b. determining, by the DNN, a first probability that the received sample is abnormal and a second probability that the received sample is normal (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”, page 4 heading “2.5 subview prediction “The output of the DNN is a probability value that ranges from 0 to 1.”; it is noted that the claim does not require any details regarding the first and second probarbitals. Additionally, the claim does not require any displaying, storing, etc. of the first and second probabilities. Therefore, under its broadest reasonable interpretation, any determination of normal and abnormal status would read over the current claimed limitation); and c. determining, by the DNN, to transmit the sample if a threshold of abnormality is less than or equal to the difference between the first probability and the second probability (Page 5, second column, “abnormal recordings are delivered to physicians for further interpretation after computer-assisted ECG analysis algorithms filter out normal ones”; it is noted that the claim does not require any details regarding the threshold, nor does it positively recite performing the calculation. The claim only requires determining to transmit. Therefore, under its broadest reasonable interpretation, anytime the abnormality is detected, it is considered to exceed the threshold).  
Jin does not explicitly disclose the sample of the continuous physiological signal is uncompressed. However, Jin discloses receiving and processing ECG signals. Therefore, it is understood that Jin teaches, suggests or at least makes it obvious that the method could be applied on an uncompressed signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Jin to further use this method on uncompressed signals to provide the predictable result of classifying the ECG signal and detecting areas of interest for further examination. 

Regarding claim 14, Jin discloses the non-transitory computer-readable storage medium of claim 13, wherein the continuous physiological signal comprises an ECG signal (page 5, heading: “Experimental Setup” reciting using “ensemble method to one biomedical application, that is, classification of normal and abnormal electrocardiogram (ECG) recordings”).  

Regarding claim 15, Jin discloses the non-transitory computer-readable storage medium of claim 13, wherein the DNN is a CNN (page 3, heading “2.2 Deep Neural Network” reciting “At present, DNNs mainly include convolutional neural networks (CNNs)”).  


Regarding claim 16, Jin discloses the non-transitory computer-readable storage medium of claim 15, wherein the CNN has been trained (page 3, heading “2.3 Explicit Training” reciting training network and providing the need to provide sufficient samples “As a most common used method, the BP algorithm cannot find out a good nonlinear function unless there are enough training samples.”) with a dataset comprising at least 205 records (page 6, heading “ECG Dataset” reciting “we choose 175,943 recordings for the numerical experiments where the numbers of training samples, validation samples, and testing samples (nine groups obtained from different sources) are 12320, 560, and 163063, respectively.”; therefore, number of training samples are 12320 which is more than 205).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20200074281 to Dindin et al.; 20180116537 to Sullivan et al.; 20190069795 to Kiranya et al.; 20210153761 to Jung et al.; 20170112401 to Rapin et al.; 9468386 to Lopez et al; 10602942 to Shakur et al.; and JP7070255B2 to Chazal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792